DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is considered that the phrase “rotation speed detection means configured to detect a rotation speed of the wire bobbin” invokes 35 U.S.C. 112(f).  It is considered the only embodiment for the rotation speed detection means is a proximity sensor (element 38), that can be an induction sensor or an electrostatic capacity sensor.  It is considered that in claim 1 the phrase “an emptiness determination means configured to determine that the wire bobbin reaches an empty state based on a rapid change in the rotation speed of the wire bobbin detected by the rotation speed detection means” invokes 35 U.S.C. 112(f).  It is considered the only embodiment for the emptiness determination means is speed detector (element 84).    It is considered that in claim 2 the phrase “The emptiness determination means detects the rapid change in the rotation speed from a rapid change in the winding diameter calculated by the winding diameter calculation part.  It is considered the only embodiment for the emptiness determination means is element 88.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application is in condition for allowance except for the following formal matters: 
The abstract of the disclosure is objected to because the inclusion of legal phraseology (seven instances of the word “means”).  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to because conventional elements may be shown by a labeled rectangular box (see 37 CFR 1.83(a)).   Consequently in figure 1 elements 16 and 65 should be labeled as a “fluid supply”, element 47 as “electric source” and element 52 as “box”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kita et al. in U.S. Patent Application Publication No. 2008/0053963 A1 detects rotation velocity of a supply bobbin in a wire cutting electric discharge machine. Aso et al. in U.S. Patent No. 4,748,310 has a wire feed mechanism for a wire electric discharge machine. Daniel in U.S. Patent Application Publication No. 2006/0070987 discloses a monitoring device for sensing the actual amount of welding wire and a RPM device (element 120).  Dussud et al. in U.S. Patent Application Publication No. 2014/0131002 discloses a contactor (element 25) enables the detection of the passage of the terminal end of a wire (see paragraph 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761